Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 09/23/2022. 
Claims 1-19 are currently pending.
The Drawings filed 12/09/2020 are approved by the examiner.
The IDS statements filed 12/09/2020 and 06/30/2022 have been considered. Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restriction
Applicant’s election of Group I, claims 1-13, in the reply filed on 09/23/2022 is acknowledged.  
It is noted Applicant’s election states, “Applicant traverses the requirement to the extent of requesting that claims in Group II that correspond to allowable Group I claims be reinstated for allowance.”  Respectfully, this does not constitute an election with traverse because it does not distinctly and specifically point out the supposed errors in the restriction requirement.  Accordingly, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
	However, the Examiner acknowledges Applicant’s request to rejoin corresponding claims of Group II at the time the elected claims are found allowable.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The claimed compositions recite an “adhesive polymer” component that contains “a methyl hydrogen polysiloxane, an epoxy group-containing alkyltrialkoxysilane, and a cyclic polysiloxane oligomer”.  While ordinarily a “polymer” component would limit the component to polymeric ingredient(s) (i.e., a single homo/copolymer or a blend of polymers), upon careful consideration of the entire original disclosure the context in which the term “adhesive polymer” is used clearly denotes and means an adhesive polymer composition.  This is apparent at para. [0046] of the specification describing the adhesive polymer provided in the working examples: “A commercially available adhesive polymer was used. The adhesive polymer contained 20 to 30% by weight of methyl hydrogen polysiloxane, 1 to 10% by weight of γ-glycidoxypropyltrimethoxysilane expressed by the chemical formula 1, 0.1 to 1% by weight of octamethylcyclotetrasiloxane expressed by the chemical formula 2, 1 to 10% by weight of carbon black, and the rest silicone polymer.”  In other words, the claimed adhesive polymer component is a blend of other components.  
Furthermore, the presence of each of the claimed methyl hydrogen polysiloxane, an epoxy group-containing alkyltrialkoxysilane, and a cyclic polysiloxane oligomer components whether present/added together as a single, discrete additive/composition or as multiple, separate additives/components will read on the claimed adhesive polymer component.  In other words, prior art need not disclose a single, discrete adhesive polymer component to read on the claimed component; prior art merely need to teach the presence of each of the methyl hydrogen polysiloxane, an epoxy group-containing alkyltrialkoxysilane, and a cyclic polysiloxane oligomer components therein to read on the claimed adhesive polymer.  The determination of patentability is based on the structure of the final thermally conductive composition rather than the structure of the intermediate adhesive polymer component that is finally incorporated with other components, e.g., an additional base/silicone polymer and thermally conductive particles, to arrive at said final structure/composition. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of copending Application No. 17/433,500.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite thermally conductive compositions and sheets thereof comprising a base polymer comprising a silicone polymer that is addition curable, an adhesive polymer comprising methyl hydrogen polysiloxane, an epoxy group-containing trialkoxysilane, and a cyclic oligomer, and thermally conductive particles where the adhesive polymer is present at 5-35 parts by weight per 100 parts base polymer.  The two sets of claims also recite the same thermal conductivity ranges, adhesive polymer tensile lap-shear strength ranges, further content of a silicone oil, species of thermally conductive particles, and further surface treatment of the thermally conductive particles/inorganic particles.  The copending claims are not identical to the instant claims because the copending claims recite the claimed limitations in a different order and further recite the additional limitation of inorganic particles having a certain specific surface area.  The totality of the copending claims appear to anticipate the instant claims; in any event, the totality of the the copending claims are an obvious variant of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (JP 2004-323764 A).  An English language machine translation is appended to the front of the supplied copy of the reference. 
	As to claim 1, Takanashi teach a composition comprising a base polymer comprising a silicone polymer (component A of a linear polyorganosiloxane, abstract), an adhesive polymer (components C and E of a polyorganohydrogen siloxane and at least two certain organosilicon compounds, abstract).  Takanashi’s polyorganohydrogensiloxane component C is preferably a methyl hydrogen polysiloxane (para. 0026-0027; see also exemplary “C-1” in para. 0061) provided to obtain a sufficient adhesive strength (para. 0030) and the examples show it is generally provided in amounts of 3 to 4 parts by weight per hundred of component A (Table 1).  Takanashi’s component E are components that impart adhesiveness to the composition and comprise at least two of components E1, E2 and E3 (para. 0035); E1 is a cyclic siloxane (para. 0036-0042), E2 is an alkoxy-group and epoxy-group containing organosilicon compound, preferably a glycidoxytrialkoxysilane (para. 0043-0045), and E3 is an alkoxy-group and unsaturated-group containing organosilicon compound (para. 0047-0048).  The examples show a cyclic polysiloxane oligomer, “E-1”, and gamma-glycidoxypropyltrimethoxysilane, “E-2”, are generally provided in total amounts of about 10 parts by weight per hundred of component A (Table 1).  Each example in the Table at-once contains C-1, E-1, and E-2 in an amount within the claimed range 5 to 35 parts by weight with respect to 100 parts by weight of the base polymer (sum of the A-1 and A-2 components) and thus reads on/meet the claimed adhesive polymer. 
	Takanashi further teach the provision of inorganic filler into the composition where several species of filler, e.g., aluminum oxide (para. 0055), would be at-once envisaged or understood by the skilled artisan to provide thermal conductivity to the composition.  Thus, the filler meets or encompasses the claimed thermally conductive particles.  Takanashi further teach the composition is useful for mounting and adhering to heat-liable materials such as semiconductor, i.e., electric, devices, (para. 0073).  A careful reading of the reference reveals or at least implies Takanashi’s composition meets or encompasses a thermally conductive composition as claimed.  Takanashi further teach the amount of filler is not limited as long as the intended use of the composition (e.g., sufficiently adhering to a heat-liable material, Id.) is not impaired (para. 0055).  
While the reference does not disclose a final thermal conductivity of the composition, formulation of a composition comprising the required silicone-based components and thermally conductive particles is obvious over the reference, and use and routine variation of the amount of the thermally conductive filler, e.g., aluminum oxide, would produce the same results, i.e., a thermal conductivity of at least 0.3 W/m-K, whether used as in the reference or used as in the claims.  A person of ordinary skill in adhesive composition or the thermally conductive composition arts would expect the recited compositions to have properties similar to those composition which are exemplified and suggested the by the reference, absent a showing to the contrary. 
	As to claim 2, in the art a tensile-shear strength test is a measure of the shear strength of an adhesive bond in which two members are bonded in a lap joint then pulled at both ends until the joint fails in shear; the strength is reported as the tensile force divided by the shear area.  Takanashi teach the methyl hydrogen polysiloxane, epoxy group-containing alkyltrialkoxysilane, and cyclic polysiloxane oligomer are provided for their contribution of adhesive strength to the composition (Id.).  Takanashi further teach the exemplary composition containing these components exhibit excellent adhesiveness (Table 2).  The test is done by forming a layer of material unto a plate specimen, curing and bonding the mixture to the specimen, and then pulling the cured product perpendicular to the surface of the specimen until it was broken (para. 0069), which is equivalent to a tensile-shear strength or tensile lap-shear strength test.  The test evaluates adhesiveness via grades of poor-good-excellent, i.e., pass/fail-style, test which qualifies the presence of adhesion strength but does not specifically quantify the adhesion strength (para. 0069 and Table 2).  Although Takanashi fail to quantify the adhesion strength to show the presence of a tensile lap-shear strength of the adhesive polymer (the adhesive strength of the individually combined methyl hydrogen polysiloxane, epoxy group-containing alkyltrialkoxysilane, and cyclic polysiloxane oligomer) with respect to an aluminum plate is at least 50 N/cm2, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed tensile lap-shear strength would flow naturally from the express teachings of the reference (e.g., para. 0026-0030, 0035-0049, and the Examples) since the reference teaches providing the same adhesive components as that claimed (a methyl hydrogen polysiloxane, an epoxy group-containing alkyltrialkoxysilane, and a cyclic polysiloxane oligomer) to provide the composition excellent adhesiveness.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See also MPEP 2112. 
	As to claim 3, Takanashi teach the base polymer is an addition curable silicone polymer (para. 0018-0022, 0026, and 0031).
	As to claim 4, Takanashi teach the composition further comprises a silicone oil (the component A reads on the claimed silicone oil by double inclusion; component A, a polyorganosiloxane that is preferably a polydimethylsiloxane, has a viscosity that exhibits good fluidity and workability when provided and is thus also a silicone oil, para. 0022).
	As to claim 5, Takanashi teach the thermally conductive particles are composed of a metal oxide, as described above.  The remaining claim limitations are optional.
	As to claim 7, Takanashi teach the thermally conductive composition is formed into a sheet (para. 0069). 
	As to independent claim 8, the claim is similar to independent claim 1 in that it contains limitations to the same thermally conductive composition but further recites limitations to a thermally conductive sheet comprising the thermally conductive composition in the form of a sheet.  Claim 8 is obvious over the teachings of Takanashi for the same reasons and rationale described above to claims 1 and 7 combined.  Takanashi teach the thermally conductive composition in the form of a sheet (Id.), and for the same reasons that the disclosed filler would be at-once envisaged or understood by the skilled artisan to provide thermal conductivity to the composition, the disclosed overall sheet/layer would be at-once envisaged or understood by the skilled artisan to be thermal conductive, too.  
	Claims 9-12 are met via the reference for the same reasons as described above with respect to claims 2-5, respectfully.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (JP 2004-323764 A) as applied to claims 1-5 and 7-12 above, and further in view of Elahee (US 8,440,312).
	The disclosure of Takanashi is relied upon as set forth above.  
Upon reading para. 0073 (discussed above), a person of ordinary skill in the art would recognize or understand Takanashi’s thermally conductive composition and sheet thereof constitutes or is synonymous with a thermal interface material.  Further regarding the thermally conductive particles, Takanashi further discuss or implies treating the surfaces of the (thermally conductive) filler with various treatments, e.g., polyorganosiloxanes, hexamethyldisilazanes, or the like, but fail to specifically teach the surface treatment comprises treatment with a silane compound as claimed. 
However, Elahee is similarly drawn to thermal interface materials comprising a thermally conductive filler dispersed in a curable thermally conductive silicone/polyorganosiloxane-based composition (abstract) where the filler(s) may be surface treated with a treating agent, describing a silane compound as an example, which aids dispersion of the filler without undue experimentation (col. 13 line 55 to col. 14 line 62). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silane compound surface treatment as taught by Elahee to the filler of Takanashi with a reasonable expectation of success in obtaining a thermally conductive composition and sheet thereof having a sufficient, if not improved, dispersion of the filler particles in the composition.  Any remaining claim limitations are optional. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 2, 2022